Citation Nr: 1339568	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  07-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for residuals of a head injury to include residuals of a stroke.

2.  Entitlement to service connection for kidney disease to include as secondary to a service-connected disability.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel



INTRODUCTION

The Appellant served in the North Carolina National Guard from August 1975 to August 1981, with federalized active duty for training from January to May of 1976.  He also had other periods of active duty for training in the years from 1977 to 1981, which have not been verified as federalized service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2007, the Appellant appeared at a hearing before a Decision Review Officer.  In August 2009, the Appellant appeared at a hearing before the undersigned.  Transcripts of the hearing are in the Appellant's claim file.

In November 2009 and in January 2011, the Board remanded the claims for further development.  In a decision in September 2012, the Board denied the claims on appeal.  The parties to the appeal (the Appellant and the Secretary) subsequently submitted a Joint Motion for Remand to the United States Court of Veterans Appeals (Court), which the Court granted in an Order issued in March 2013.  The appeal has been returned to the Board for compliance with the mandates of the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Appellant asserts that between 1976 and 1978 while with the National Guard he sustained a head injury when he fell off of a tanker, after which he was treated as at the Womack Army Medical Center.  He asserts that this head injury contributed to his stroke in 1997, which in turn contributed to his kidney disease.



No records from 1976 to 1978 from the Womack Army Medical Hospital have been found.  Personnel records show that April 1979 the Appellant was treated at High Point Memorial Hospital Emergency Room for an injury sustained in his civilian job.  The Appellant was subsequently transferred to Womack Army Hospital, where he was admitted for in-patient treatment.

Accordingly, under the duty to assist, a request for the private and service department records from 1979 is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant either to submit or to authorize VA to obtain on his behalf records from the High Point Memorial Hospital, pertaining to treatment in April 1979 for an injury sustained at work.  


2.  Ask the appropriate federal custodian for the in-patient records from April to May of 1979 from the Womack Army Hospital. 

If the records cannot be obtained or further efforts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159(e).  

3.  After the development has been completed, readjudicate the claims.  If any benefit is denied, furnish the Appellant and his representative a supplemental statement of the case and return the case to the Board.






The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


